DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 3, delete “conductive material of claim 3” and insert “conductive material of claim 1”.

Allowable Subject Matter
Claims 1, 3-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “measuring the capacitance of the electric double layer of the conductive material through electrochemical impedance spectroscopy (EIS) performed in an electrochemical cell comprising an electrolyte; and (3) calculating the specific surface area of the conductive material from the capacitance; wherein the additive is a material that reversibly reacts with ions of the electrolyte” in combination with all the limitations of claim 1.
Claims 3-6 are dependent on claim 1 and therefore are also allowed.
Regarding claim 7, prior art does not disclose or suggest: “a measurement module to measure the capacitance of the electric double layer, of the conductive material through electrochemical impedance spectroscopy (EIS) performed in an electrochemical cell comprising an electrolyte; and (3) a calculation module to calculate the specific surface area of the conductive material from the capacitance; wherein the additive is a material that reversibly reacts with ions of the electrolyte” in combination with all the limitations of claim 7. 
Claims 9-12 are dependent on claim 7 and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                            

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        11/6/2021